—Appeal by the defendant from a judgment of the County Court, Nassau County (Mackston, J.), rendered June 7, 1996, convicting him of kidnapping in the first degree, robbery in the first degree, burglary in the first degree, robbery in the second degree and grand larceny in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, *417after a hearing, of that branch of the defendant’s omnibus motion which was to suppress a statement made by him to the police.
Ordered that the judgment is affirmed.
Based on the evidence adduced at the suppression hearing, the court properly denied the suppression of a statement the defendant made to a police detective at the time of the arrest. Moreover, contrary to the defendant’s claims, the record shows that he received meaningful representation (see, People v Flores, 84 NY2d 184; People v Jackson, 70 NY2d 768; People v Baldi, 54 NY2d 137).
The sentence imposed was neither harsh nor excessive.
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review or without merit. Rosenblatt, J. P., Santucci, Friedmann and McGinity, JJ., concur.